Title: To Thomas Jefferson from George Hancock, 5 August 1825
From: Hancock, George
To: Jefferson, Thomas


 D Sir
Fothiringay Montgomery Co Va
Augt 5th 1825.
A large portion of the last five years I have devoted to the collection of Minerals particularly those to be found in the western part of Virginia and The States of Tennessee and Ky. the collection consists of about 600 specimens many of them rare, and among them a large collection of Organic remains, I have also a very pretty collection of Shells probably the most perfect in this state—I had at one time intended to have presented them to the noble institution you have been so instrumental in founding—but a reverse of fortune in the last few years makes it an object to dispose of them; Should you think it worth while to send one of the profession to examine them, I shall let them go for a very small sum—I reside 14 miles above Salem in Botetourt, and about 120 miles from Charlottesville; I have about 800: voles of Books some of them scarce copies  that I would also dispose of—An answer sir will much oblidgeyr very obt ServtGeo: Hancock